The records, in the office -of the Clerk of the Supreme Court show that qn September 13, 1967, Patrick Calhoun was admitted and enrolled as, a member of the Bar of South Carolina.
Patrick Calhoun, on February 9, 1976, tendered his resignation as a member of the Bar of South Carolina to the *398Board of Commissioners oh Grievances and Discipline. The Board of Commissioners on Grieveances and Discipline has investigated this matter and recommends to the Court that this resignation be accepted.
A copy of the letter from Mr. Calhoun to the Board, together with the recommendation of the Board of Commissioners on Grievances and Discipline, is made a part of this Order.
IT IS ORDERED that the resignation of Patrick Calhoun be accepted. He shall forthwith deliver to the Clerk of the Supreme Court his license to practice law in this State and his name shall be stricken from the roll of attorneys.
This Order shall be published with the Opinions of the Court.
Rhodes, J., disqualified.